DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 8, 9, 14-17, and 21, as recited in an amendment filed on March 4, 2022, were previously subject to a final office action filed on April 21, 2022 (the “April 21, 2022 Final Office Action”).  On June 10, 2022, Applicant filed a response to the April 21, 2022 Final Office Action (the “June 10, 2022 After Final Response), which: (i) amended claims 1 and 14; and (ii) requested reconsideration of claims 1-4, 8, 9, 14-17, and 21 under the After Final Consideration Pilot Program 2.0 (AFCP 2.0).  On June 21, 2022, an Advisory Action was mailed to Applicant advising that the amendments in the June 10, 2022 After Final Response would not be entered, because: (1) they raised new issues that would require further consideration and/or search; and (2) they were not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.
On July 20, 2022, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, requesting consideration of the previously submitted, un-entered amendments in the June 10, 2022 After Final Response (the “July 20, 2022 RCE”).  Based on the July 20, 2022 RCE, claims 1-4, 8, 9, 14-17, and 21, as recited in June 10, 2022 After Final Response and the January 21, 2022 RCE, are currently pending and subject to the non-final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant's Remarks, pp. 6-8, filed July 20, 2022, with respect to the rejections of claims 1-4, 8, 9, 14-17, and 21 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the rejections of claims 1-4, 8, 9, 14-17, and 21 under 35 U.S.C. § 101 are maintained in this office action.
Applicant asserts that under Prong Two of Step 2A of the Alice/Mayo Test (i.e., whether the claim limitations are indicative of integration into a practical application), the claims are directed to applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition by transforming medical images. See Applicant’s Remarks, at p. 7.  However, Examiner respectfully disagrees with Applicant’s assertion.  Despite Applicant’s arguments that the claims are not deemed to be directed to applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the limitations described in claims 1 and 14 are not effecting a particular treatment for a disease or medical condition.  Unlike the claims analyzed in the Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals case, which were directed to a method for treating a patient with schizophrenia (i.e., a specific disease or medical condition) by administering iloperidone in different dosage ranges depending on the genotype of the patient (i.e., effecting a particular treatment); claims 1 and 14 are not directed to effecting a particular treatment for a disease or medical condition. See USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF).
Claims 1 and 14 include limitations that are directed to making follow-up recommendations comprising a follow-up imaging or a clinical change detection.   Despite Applicant’s arguments, claims 1 and 14 do not recite a particular treatment or a particular disease or medical condition.  Making a follow-up imaging recommendations and changing a clinical detection is not a particular treatment or prophylaxis.  Similarly, defining a finding as an incidental finding; and overlaying a dashboard over an imaging exam, where the dashboard includes patient clinical information, incidental findings, clinical guidelines, and follow-up recommendations,  are not examples of a particular disease or medical condition.  For example, an incidental finding may refer to any extra or unrelated finding in a test (such as any sorts of spots, growths, or bits of damaged tissue found in an imaging exam).  This information may be wholly unrelated or irrelevant to any particular disease or medical condition.  Applicant’s claimed invention merely recommends follow-up imaging appointments in order for a human being to make a diagnosis and prescribe treatment for a patient.  However, the system itself does not effect a particular treatment or prophylaxis for a disease or medical condition.  Therefore, claims 1 and 14 do not indicate a practical application of the abstract idea.
As such, the rejections of claims 1-4, 8, 9, 14-17, and 21 under 35 U.S.C. § 101 are maintained in this office action.  Please see amended rejections to claims 1-4, 8, 9, 14-17, and 21 under 35 U.S.C. § 101 below, for further clarification and complete analysis of the claims under the 2019 Revised PEG.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 8-9, filed June 10, 2022, with respect to rejections of claim 1-4, 8, 9, 14-17, and 21 under 35 U.S.C. § 103, have been considered, but they are moot in light of Applicant’s amendments to independent claims 1 and 14.  Therefore, the combinations of the references previously cited in the April 21, 2022 Final Office Action are not used to teach all of newly amended claim limitations in claims 1 and 14.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8, 9, 14-17, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and the October 2019 Update: Subject Matter Eligibility, provided by the USPTO (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the 2019 Revised PEG
Following Step 1 of the 2019 Revised PEG, claims 1-4, 8, 9, and 21 are directed to a method, which is also within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.  Claims 14-17 are directed to a system, which is within one of the four statutory categories (i.e., a machine or apparatus). See id.

Step 2A of the 2019 Revised PEG - Prong One
Following Prong One of Step 2A of the 2019 Revised PEG, the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. See MPEP §2106.04.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: (1) Mathematical Concepts; (2) Certain Methods of Organizing Human Activity, and (3) Mental Processes. See MPEP § 2106.04(a).
Claims 1 and 14 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Representative independent claim 14 and claim 1 include limitations that recite an abstract idea.  Note that independent claim 14 is the system claim, while claim 1 covers the matching method claim.  Specifically, independent claim 14 recites (and claim 1 substantially recites) the following limitations:
A system, comprising:

a non-transitory computer readable storage medium storing an executable program; and

a processor executing the executable program to cause the processor to:

retrieve clinical events for a patient;

identify the clinical events relevant to a clinical guideline for an incidental finding, wherein the incidental finding is an imaging observation tangential to the primary goal for performing an imaging exam;

parse out clinical concepts from the clinical events using natural language processing, wherein the clinical concepts comprise at least one of: symptoms, diagnoses, and procedures;

cluster the clinical concepts according to the clinical guideline for the incidental finding using natural language processing;

create a longitudinal health patient profile by storing clustered clinical concepts for the identified clinical events relevant to the clinical guideline for the incidental finding;

determine whether to define a current imaging finding from a current imaging exam as an incidental finding;

overlaying a dashboard on an image from the current imaging exam, the dashboard including one or more fields selectable by a user to display additional data including patient clinical information, incidental findings, clinical guidelines, and follow-up recommendations;

using the dashboard to make follow-up recommendations for the defined incidental finding based on the longitudinal health patient profile and relevant patient clinical information, the relevant patient clinical information including at least co-morbidities in the patient, the follow-up recommendations comprising treatment data to diagnose and treat a patient, the treatment data comprising a clinical change detection (as described in claim 14) or [using the dashboard to make follow-up or recommendations for the defined incidental finding based on the longitudinal health patient profile and relevant patient clinical information, the relevant patient clinical information including at least co-morbidities in the patient, co-morbidities in the patient, and patient risk level for the incidental findings, the follow-up recommendations comprising treatment data to diagnose and treat a patient, the treatment data comprising a follow-up imaging (as described in claim 1)]; and

applying the displayed longitudinal health patient profile and the relevant patient clinical information to automatically select a follow-up recommendation for the incidental finding.

However, the Examiner submits that the foregoing underlined limitations constitute processes that, under their broadest reasonable interpretation, fall within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., identifying medical events, creating a patient health profile, and determining whether to classify findings as incidental findings).  That is, other than reciting: (1) a system; (2) non-transitory computer readable storage medium storing an executable program; (3) a processor; (4) an identification engine; (5) a memory; (6) a findings engine; and the steps of: (7) retrieving clinical events for a patient; (8) storing clustered clinical concepts for the identified clinical events relevant to the clinical guideline for the incidental finding; (9) overlaying a dashboard on an image from the current imaging exam, the dashboard including one or more fields selectable by a user to display additional data including patient clinical information, incidental findings, clinical guidelines, and follow-up recommendations; and (10) using the dashboard to make follow-up recommendations for the defined incidental finding based on the longitudinal health patient profile and relevant patient clinical information, the relevant patient clinical information including at least co-morbidities in the patient, the follow-up recommendations comprising treatment data to diagnose and treat a patient, the treatment data comprising a clinical change detection (as described in claim 14), or [using the dashboard to make follow-up or recommendations for the defined incidental finding based on the longitudinal health patient profile and relevant patient clinical information, the relevant patient clinical information including at least co-morbidities in the patient, co-morbidities in the patient, and patient risk level for the incidental findings, the follow-up recommendations comprising treatment data to diagnose and treat a patient, the treatment data comprising a follow-up imaging (as described in claim 1)], the context of claims 1 and 14 encompass concepts that are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., identifying medical events, creating a patient health profile, and determining whether to classing findings as incidental findings).
The aforementioned claim limitations described in claims 1 and 14 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) making identifications (i.e., observations) of data that is relevant to a clinical guideline; (2) creating a patient profile; and (3) making determinations (i.e., evaluations, judgments, and/or opinions) as to whether a finding should be considered an incidental finding.  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1 and 14 recite an abstract idea.
Examiner notes that dependent claims 2-4, 8, 9, 15-17, and 21 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  Examiner notes that: (1) dependent claim 8 includes limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 2-4, 9, 15-17, and 21 do not provide any limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.  For example, claims 2-4 and 15-17 recite additional steps for updating the longitudinal health patient profile with additional clinical event data (this step is deemed to be a further observation, evaluation, judgment or opinion which is capable of being performed mentally or manually with a pen and paper).  Next, claim 9 recites an additional step for making determinations on whether to define a current imaging finding as an incidental finding (i.e., this step is deemed to be a further observation, evaluation, judgment or opinion which is capable of being performed mentally or manually with a pen and paper).  Lastly, claim 21 recites an additional step for assessing lung disease and narrows down the type of incidental finding that is determined to an incidental lung nodule (i.e., this step is deemed to be part of the mental process, because it is an observation, evaluation, judgment or opinion).

Step 2A of the 2019 Revised PEG - Prong Two
Regarding Prong Two of Step 2A of the 2019 Revised PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 Revised PEG, it must be determined whether any additional elements in the claims are indicative of integrating the abstract idea into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See MPEP § 2106.05 (f), (g), and (h).
Following Prong Two of Step 2A of the 2019 Revised PEG, this judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In particular, for claim 14 (similar to claim 1), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
a non-transitory computer readable storage medium storing an executable program (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and

a processor (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) executing the executable program to cause the processor to:

retrieve clinical events for a patient (the Examiner submits that these additional elements amount to adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and such steps are not unconventional as they merely consist of receiving data over a network, which is insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

identify the clinical events relevant to a clinical guideline for an incidental finding, wherein the incidental finding is an imaging observation tangential to the primary goal for performing an imaging exam;

parse out clinical concepts from the clinical events using natural language processing (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), wherein the clinical concepts comprise at least one of: symptoms, diagnoses, and procedures;

cluster the clinical concepts according to the clinical guideline for the incidental finding using natural language processing (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

create a longitudinal health patient profile by storing clustered clinical concepts for the identified clinical events relevant to the clinical guideline for the incidental finding (the Examiner submits that these additional elements amount to adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and such steps are not unconventional as they merely consist of electronic recordkeeping and storing information in a memory, which is insufficient to amount to significantly more than the judicial exception as evidenced by the Alice Corp. Pty. Ltd. v. CLS Bank Int’l and Versata Dev. Group, Inc. v. SAP Am., Inc. cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

determine whether to define a current imaging finding from a current imaging exam as an incidental finding; 

overlaying a dashboard on an image from the current imaging exam, the dashboard including one or more fields selectable by a user to display additional data including patient clinical information, incidental findings, clinical guidelines, and follow-up recommendations (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and

using the dashboard to make follow-up recommendations for the defined incidental finding based on the longitudinal health patient profile and relevant patient clinical information, the relevant patient clinical information including at least co-morbidities in the patient, the follow-up recommendations comprising treatment data to diagnose and treat a patient, the treatment data comprising a clinical change detection (as described in claim 14) or [using the dashboard to make follow-up or recommendations for the defined incidental finding based on the longitudinal health patient profile and relevant patient clinical information, the relevant patient clinical information including at least co-morbidities in the patient, co-morbidities in the patient, and patient risk level for the incidental findings, the follow-up recommendations comprising treatment data to diagnose and treat a patient, the treatment data comprising a follow-up imaging (as described in claim 1)] (the Examiner submits that these additional elements amount to generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP § 2106.05(h); and such steps are not unconventional as they merely consist of receiving data over a network, which is insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

applying the displayed longitudinal health patient profile and the relevant patient clinical information to automatically select a follow-up recommendation for the incidental finding; and

an identification engine (as described in claim 1) (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); a memory (as described in claim 1) (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and a findings engine (as described in claim 1) (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).  However, the recitation of these limitations is made with a high-level of generality (i.e., using computer components and software programs to perform the abstract mental process of identifying medical events, creating a patient health profile, and determining whether to classify findings as incidental findings), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; (2) adding insignificant extra-solution activity to the judicial exception; and (3) generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., merely linking the abstract mental process to the field of medical systems for making follow-up recommendations). See MPEP §§ 2106.05(f), (g), (h).
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- Invoking computers or other machinery merely as a tool to perform an existing process, e.g. see, Affinity Labs v. DirecTV – similarly, the current invention invokes computers (i.e., the non-transitory computer readable storage medium, processor, and memory) to perform the existing processes of: identifying medical data (i.e., the clinical events), creating a patient profile, and determining whether data should be classified in a certain category (i.e., determining whether a finding should be an incidental finding);
			- Using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data), e.g. see, TLI Communications LLC v. AV Auto, LLC – similarly, the current invention invokes a computer readable storage medium, memory, and the step of “storing clustered clinical concepts for the identified clinical events relevant to the incidental finding” as tools to execute the abstract idea; and
		- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see, Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention merely requires the executable program, identification engine, findings engine, and natural language processing; and the step of “overlaying the dashboard over an image of the current imaging exam, the dashboard including one or more field selectable by a user to display additional data including patient clinical information, incidental findings, clinical guidelines, and follow-up recommendations”, described in claims 1 and 14 to ultimately perform the limitations identified in claims 1 and 14 as being directed to the abstract idea.
- The following are examples of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Examples of Mere Data Gathering/Mere Data Outputting:
			- Performing clinical tests on individuals to obtain input for an equation, e.g., see In re Grams – similarly, the current invention merely utilizes the step of “retrieving clinical events for a patient”, described in claims 1 and 14 to collect the clinical event data that is used in the aforementioned abstract concept of identifying medical events, creating a patient health profile, and determining whether to classing findings as incidental findings; and
- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the limitation directed to “retrieving clinical events for a patient”, described in claims 1 and 14, is similarly deemed to be a necessary data gathering step (i.e., “retrieving” the clinical events is a necessary gathering step before the system is able to: (i) identify the clinical events that are relevant to guidelines for an incidental finding; (ii) create the health profile for the patient; and (iii) determine whether a finding should be classified as an incidental finding).
- The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g., see MPEP § 2106.05(h)):
- Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Iatric Sys. – similarly, the limitation directed to “using the dashboard to make follow-up recommendations for the incidental findings”, described in claims 1 and 14, merely limits the claims to the field of medical systems for making follow-up recommendations; and
- Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g., see Electric Power Group, LLC v. Alstom S.A. – similarly, the limitation directed to “using the dashboard to make follow-up recommendations for the incidental findings”, described in claims 1 and 14, merely limits the claims to the field of medical systems for making follow-up recommendations.
Thus, the additional elements in independent claims 1 and 14 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 2-4, 9, 15-17, and 21 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  Examiner notes that dependent claim 8 recite the following additional elements (in bold font below):
the determining whether to define a current imaging finding as an incidental finding further comprises computing a likelihood the current imaging finding is the incidental finding, using: the dashboard overlaid on the medical image (as described in claim 8) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).


However, these additional elements in dependent claim 8 are deemed to be no more than (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; (2) adding insignificant extra-solution activity to the judicial exception; and (3) generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., merely linking the abstract mental process to the field of medical systems for making follow-up recommendations), for similar reasons as identified above. See analysis above; see also MPEP §§ 2106.05(f), (g), (h).  As such, the additional elements in dependent claim 8 are not indicative of integrating the judicial exception into a practical application.  Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
For instance, unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1-4, 8, 9, 14-17, and 21: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  For these reasons, claims 1-4, 8, 9, 14-17, and 21 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the 2019 Revised PEG
Following Step 2B of the 2019 Revised PEG, claims 1-4, 8, 9, 14-17, and 21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 1, 8, and 14 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; (2) adding insignificant extra-solution activity to the judicial exception; and (3) generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f), (g), (h).  Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
Specifically, the Examiner submits that the additional elements of claims 1, 8, and 14, as recited, non-transitory computer readable storage medium storing an executable program; processor; identification engine; memory; findings engine; dashboard overlaid on the medical image; and the steps of: retrieving clinical events for a patient; storing clustered clinical concepts for the identified clinical events relevant to the clinical guideline for the incidental finding; overlaying a dashboard on an image from the current imaging exam, the dashboard including one or more fields selectable by a user to display additional data including patient clinical information, incidental findings, clinical guidelines, and follow-up recommendations; using the dashboard to make follow-up recommendations for the defined incidental finding based on the longitudinal health patient profile and relevant patient clinical information, the relevant patient clinical information including at least co-morbidities in the patient, the follow-up recommendations comprising treatment data to diagnose and treat a patient, the treatment data comprising a clinical change detection (as described in claim 14), or [using the dashboard to make follow-up or recommendations for the defined incidental finding based on the longitudinal health patient profile and relevant patient clinical information, the relevant patient clinical information including at least co-morbidities in the patient, co-morbidities in the patient, and patient risk level for the incidental findings, the follow-up recommendations comprising treatment data to diagnose and treat a patient, the treatment data comprising a follow-up imaging (as described in claim 1)]; displaying the longitudinal health patient profile with relevant clinical events; displaying the relevant patient clinical information; defining the current imaging finding as the incidental finding; and displaying potential follow-up recommendations listed in the clinical guideline for the incidental finding, are generic computer components and functions. See MPEP § 2106.05(d)(II).
	- Regarding the non-transitory computer readable storage medium storing an executable program; processor; identification engine; memory; findings engine; dashboard overlaid on the medical image - Applicant generally describes the system as comprising a processor 102, a user interface 104, a display 106, and a memory 108, where the memory includes a database which stores the clinical events located in an electronic medical system. Applicant’s specification, filed April 17, 2018, paragraph [0012].  These components are described at a high level, and are the equivalent of generic computer components.  Therefore, this disclosure shows that the system and its components are part of a general computing device.  Such devices are old and well-known computing devices in the medical industry.  Further, Applicant discloses that the identification engine 110 and incidental finding calculation engine 112 may be implemented by the processor 102 as lines of code (i.e., software). See Applicant’s specification, at paragraphs [0013] and [0014].  As such, this disclosure shows that the identification engine and finding engine are merely software components that are executed by a processor.  Therefore, the disclosure in Applicant’s specification shows that the non-transitory computer readable storage medium storing an executable program; processor; identification engine; memory; findings engine; dashboard overlaid on the medical image, are well-known, routine, and conventional computer components that are previously known in the industry. See MPEP § 2106.05(d).
- Regarding the steps and features of: (1) retrieving clinical events for a patient; (2) storing clustered clinical concepts for the identified clinical events relevant to the clinical guideline for the incidental finding; (3) overlaying a dashboard on an image from the current imaging exam, the dashboard including one or more fields selectable by a use to display additional data including patient clinical information, incidental findings, clinical guidelines, and follow-up recommendations; (4) using the dashboard to make follow-up recommendations for the defined incidental finding based on the longitudinal health patient profile and relevant patient clinical information, the relevant patient clinical information including at least co-morbidities in the patient, the follow-up recommendations comprising treatment data to diagnose and treat a patient, the treatment data comprising a clinical change detection (as described in claim 14), or [using the dashboard to make follow-up or recommendations for the defined incidental finding based on the longitudinal health patient profile and relevant patient clinical information, the relevant patient clinical information including at least co-morbidities in the patient, co-morbidities in the patient, and patient risk level for the incidental findings, the follow-up recommendations comprising treatment data to diagnose and treat a patient, the treatment data comprising a follow-up imaging (as described in claim 1)]; (5) displaying the longitudinal health patient profile with relevant clinical events; (6) displaying the relevant patient clinical information; defining the current imaging finding as the incidental finding; and (7) displaying potential follow-up recommendations listed in the clinical guideline for the incidental finding - The following represents an example that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
	- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the limitations directed to: “retrieving clinical events for a patient”; “overlaying a dashboard on an image from the current imaging exam, the dashboard including one or more fields selectable by a use to display additional data including patient clinical information, incidental findings, clinical guidelines, and follow-up recommendations”; “using the dashboard to make follow-up recommendations for the defined incidental finding based on the longitudinal health patient profile and relevant patient clinical information, the relevant patient clinical information including at least co-morbidities in the patient, the follow-up recommendations comprising treatment data to diagnose and treat a patient, the treatment data comprising a clinical change detection” (as described in claim 14), or [using the dashboard to make follow-up or recommendations for the defined incidental finding based on the longitudinal health patient profile and relevant patient clinical information, the relevant patient clinical information including at least co-morbidities in the patient, co-morbidities in the patient, and patient risk level for the incidental findings, the follow-up recommendations comprising treatment data to diagnose and treat a patient, the treatment data comprising a follow-up imaging (as described in claim 1)]; “displaying” the health profile, relevant patient information, and potential follow-up recommendations”, described in claims 1, 8, and 14, are similarly deemed to be well-understood, routine, and conventional activity in field of systems and methods for creating and managing patient profiles, because they also represent mere collection and transmission of data over a network (i.e., collecting clinical event data and transmitting various data over a network in the form of: (1) follow-up recommendations; and (2) displaying the health profile, relevant patient information, and potential follow-up recommendations);
- Electronic recordkeeping, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly the limitation directed to: “storing the clustered clinical concepts”, described in claims 1 and 14, is claimed in a generic manner (i.e., generally stating that data is “stored” is deemed to be a well-understood, routine, and conventional function in the medical industry); and
- Storing and retrieving information in memory, e.g., see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly the limitations directed to: “retrieving the clinical events for a patient” and “storing the clustered clinical concepts”, described in claims 1 and 14, are also just storing and retrieving information in memory (i.e., “retrieving” and “storing” are deemed to be a well-understood, routine, and conventional function in the medical industry).
Therefore, the additional described in claims 1, 8, and 14 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 1, 8, and 14 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1, 8, and 14  are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 2-4, 9, and 21 (which individually depend on claim 1 due to their respective chains of dependency); and dependent claims 15-17 (which individually depend on claim 14 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 2-4, 9, 15-17, and 21 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 1 and 14.  Dependent claims 2-4, 9, 15-17, and 21 merely add limitations that further narrow the abstract idea described in independent claims 1 and 14.  Therefore, claims 1-4, 8, 9, 14-17, and 21 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Csurka et al. (Pub. No. US 2014/0350961); in view of:
- Alkasab (Pub. No. WO 2015/031296);
- Zuehlsdorff et al. (Pub. No. US 2013/0021030);
- DiMaio et al. (Pub. No. US 2009/0036902);
- Radhakrishnan et al. (Pub. No. US 2016/0026762); and
- Booth et al. (Pub. No. US 2017/0053101).

	Regarding claims 1 and 14,
		- Csurka teaches:
			- a method, comprising (as described in claim 1) (Csurka, paragraph [0019]; Paragraph [0019] teaches a system and method for summarization of medical data.):
			- a system, comprising: a non-transitory computer readable storage medium storing an executable program; and a processor executing the executable program to cause the processor to (as described in claim 14) (Csurka, paragraphs [0019], [0037], and [0044]; Paragraph [0019] teaches a system and method for summarization of medical data.  Paragraph [0037] teaches that the system includes memory 40 which stores software instructions 42 for performing the targeted summarization and a computer processor 44 in communication with the memory 40, which executes the instructions (i.e., a processor executing the executable program).  Paragraph [0044] teaches that the memory 40 may represent any type of non-transitory computer readable medium.):
				- retrieving. by a processor comprising an identification engine, clinical events for a patient from a memory (as described in claims 1 and 14) (Csurka, paragraph [0022]; Paragraph [0022] teaches that a patient’s health records are aggregated or otherwise linked to form a patient’s health record (PHR) 10, and stored in electronic form in computer memory (i.e., clinical events for a patient are stored in a memory).  Further, paragraph [0022] teaches that a query is used to access the Unified Medical Language System (UMLS)-based representation 12 to identify relevant records, which are then retrieved from the PHR 10 (i.e., retrieving clinical events for a patient from a memory).  The retrieved records may be further organized, summarized, and visualized to generate a graphical rendition 20 which can be displayed to the healthcare provider on a graphical user interface.);
				- parsing out, by the processor comprising a finding engine, clinical concepts from the clinical events using natural language processing, wherein the clinical concepts comprise at least one of: symptoms, diagnoses, and procedures (as described in claim 1); and parse out clinical concepts from the clinical events using natural language processing (as described in claim 14) (Csurka, paragraphs [0083], [0106], [0108], and [0129]; Paragraph [0129] teaches that, in generating the graphical rendition of the retrieved records (i.e., clinical events) (see paragraph [0124]), free text based medical reports can be parsed and searched for medical concepts and related numerical entities (i.e., parsing clinical concepts from the clinical events).  Paragraph [0083] teaches that the system includes a natural language parser (i.e., natural language processing) which extracts nouns and multi-word expressions from the text portions of the records.  Paragraph [0106] teaches that the patient may come to a medical appointment with laboratory results, for example: blood tests, allergy tests, endurance tests, etc. (i.e., the clinical concepts comprise procedures). The UMLS concepts may be extracted automatically from the results records as well as corresponding values from such tests to form an implicit query 34.  Paragraph [0108] teaches that a patient, after a first visit to his general practitioner (GP), goes to a specialist with a description of his/her medical condition provided by the GP (e.g., a description of the symptoms) (i.e., the clinical concepts comprise symptoms and diagnoses). The UMLS concepts may be extracted automatically from the prior records and corresponding confidence values from such records to form an implicit query 34.); and
				- creating, by the findings engine, a longitudinal health profile by storing clustered clinical concepts for the identified clinical events relevant to the clinical guideline for the incidental finding (as described in claims 1 and 14) Csurka, paragraph [0022]; Paragraph [0022] teaches that a patient’s health records are aggregated or otherwise linked to form a patient’s health record (PHR) 10 (i.e., creating a health profile), and stored in electronic form in computer memory (i.e., the health profile is created by storing the clinical concepts).) 
		- Csurka does not explicitly teach a method and system, comprising:
			- identifying, by the identification engine, the clinical events relevant to a clinical guideline for an incidental finding, wherein the incidental finding is an imaging observation tangential to the primary goal for performing an imaging exam (as described in claims 1 and 14);
			- clustering, by the findings engine, the clinical concepts according to the clinical guideline for the incidental finding using natural language processing (as described in claims 1 and 14);
			- determining, by the processor, whether to define a current imaging finding from a current imaging exam as an incidental finding (as described in claims 1 and 14);
- overlaying a dashboard on an image from the current imaging exam, the dashboard including one or more fields selectable by a user to display additional data including patient clinical information, incidental findings, clinical guidelines, and follow-up recommendations (as described in claims 1 and 14); and
			- using the dashboard to make follow-up recommendations for the defined incidental findings based on the longitudinal health patient profile and relevant patient clinical information, the relevant patient clinical information includes at least patient life expectancy, co-morbidities in the patient, and patient risk level for the incidental findings, the follow-up recommendations comprising treatment data to diagnose and treat a patient, the treatment data comprising a follow-up imaging (as described in claim 1)/using the dashboard to make follow-up recommendations for the defined incidental findings based on the longitudinal health patient profile and relevant patient clinical information, the relevant patient clinical information including at least co-morbidities in the patient, the follow-up recommendations comprising treatment data to diagnose and treat a patient, the treatment data comprising a clinical change detection (as described in claim 14); and
- applying the displayed longitudinal health profile and the relevant patient clinical information to automatically select a follow-up recommendation for the incidental finding (as described in claims 1 and 14).
		- However, in analogous art of systems and methods for medical imaging analysis, Alkasab teaches a system and method, comprising:
			- identifying, by the identification engine, the clinical events relevant to a clinical guideline for an incidental finding (as described in claims 1 and 14) (Alkasab, paragraphs [0003] and [0026]; Paragraph [0026] teaches that the first section 500 of the decision support algorithm 12 may also include the plurality of synonyms 40 that may facilitate natural language processing tools to automatically detect the presence or absence of a relevant feature 38 in non-generated text (i.e., guidelines for identifying clinical events).  For example, as shown in the first section 500, some of the relevant features 38 are a numeric type feature 52, such as the size and density of the nodule or lesion (i.e., guidelines for identifying clinical events relevant to different types of medical image findings).  The numeric features 52 may be entered by the radiologist 14 on a user-interface 50, as shown in FIG. 6, as will be described in further detail below, or the numeric features 52 may be retrieved directly from a picture archiving and communication system (PACS} that is integrated with the system 10.  Alternatively, some of the relevant features 38 may be enumeration features 54, such as side (i.e., left or right] of the lesion or nodule, for example, that the radiologist 14 may choose from on the user-interface 50.  Further, some of the relevant features 38 may be present or absent features 56, such as diagnostic features (i.e., hypodense, macroscopic fat, uniformly cystic, high density, etc.], for example, that the radiologist 14 may select on the user-interface 50 if the diagnostic feature is present, or leave blank on the user-interface 50 if absent.  For example, paragraph [0003] teaches that both pulmonary nodules and adrenal lesions are common incidental findings on abdominal computer tomography (CT) images (i.e., the image findings may be “incidental findings”, which are well-known in the medical imaging analysis industry as image findings which are relevant to imaging analysis but were not the primary reason for performing the imaging exam).);
			- clustering, by the findings engine, the clinical concepts according to the clinical guideline for the incidental finding using natural language processing (as described in claims 1 and 14) (Alkasab, paragraphs [0028] and [0029]; Paragraph [0028] teaches that report 42 includes a findings field 44, an impression field 46, and a recommendation field 48 for a particular class of described nodules or lesions that corresponds to a findings field 544, an impression field 546 and a recommendation field 548 in the template 506 of FIG. 5 (i.e., clustering the clinical concepts into different sections in the report).  In this respect, the templates 506 may provide a standardized language that describes the lesion or nodule, for example, and the decision support algorithm 12 simply inserts the numeric features 52, enumeration features 54 and present/absent features 56, determined by the radiologist 14, into the appropriate fields 544, 546, 548 within the template 506.  The decision support algorithm 12 can then update the corresponding fields 44, 46, 48, respectively, in the report 42.  Paragraph [0029] teaches that natural language processing is used to recognize and extract the relevant features and prompt the user whether they wish to incorporate the generated text into their report (i.e., using natural language processing to identify, extract, and cluster the relevant features in the report).); and
			- making follow-up recommendations for the defined incidental findings based on the longitudinal health patient profile and relevant patient clinical information, the relevant patient clinical information includes at least patient risk level for the incidental findings, the follow-up recommendations comprising treatment data to diagnose and treat a patient, the treatment data comprising a follow-up imaging (similar to the limitation described in claim 1)/making follow-up recommendations for the defined incidental findings based on the longitudinal health patient profile and relevant patient clinical information, the follow-up recommendations comprising treatment data to diagnose and treat a patient, the treatment data comprising a clinical change detection (as described in claim 14) (Paragraphs [0003] and [0005]; Paragraph [0003] teaches that radiologists often recommend additional imaging for patients whose images show, for example, an indeterminate pulmonary nodule or an adrenal lesion (i.e., making follow-up recommendations for incidental findings based on the patient’s health profile and relevant patient clinical information, wherein the follow-up recommendations include treatment data related to diagnosing and treating the patient, including recommending follow-up imaging).  Both pulmonary nodules and adrenal lesions are common incidental findings on abdominal computed tomography (CT) images; however, radiologists commonly recommend follow-up imaging to characterize the nodules or lesions detected in the CT images (i.e., the follow-up recommendations include treatment data related to diagnosing and treating the patient, including recommending follow-up imaging).  Further, paragraph [0005] teaches that several algorithms have been created by the American College of Radiology (ACR) Incidental Findings Task Force (IFTF), the Society of Radiologists in Ultrasound (SRU), the Fleischner Society for Thoracic Imaging and Diagnosis, and the American Society of Spine Radiology (ASSR), for example, to assist clinicians in recommending additional imaging for patients (i.e., algorithms for making follow-up recommendations for incidental findings where the relevant patient clinical information includes patient risk level for certain findings).  Still further, paragraph [0021] teaches that the standards body 16 may define relevant features 38 (shown in FIG. 5) of the nodule or lesion that include, but are not limited to, size (e.g., < 8 millimeters), size change (e.g., increase, decreased, stable, no priors) (i.e., the relevant patient clinical information includes data related to whether the nodule or lesion changed in size (i.e., “a clinical change detection”), or whether the nodule or lesion did not change in size), side (i.e., location of nodule or lesion on right or left side), diagnostic feature (e.g., uniformly cystic, macroscopic fat, >50 HU on NCCT] and known malignancy (e.g., yes or no], as shown at process block 106.); and
- applying the displayed longitudinal health profile and the relevant patient clinical information to automatically select a follow-up recommendation for the incidental finding (as described in claims 1 and 14) (Alkasab, paragraphs [0006] and [0024]; Paragraph [0024] teaches that if the size of the lesion or nodule, for example, is > 4 centimeters at decision block 406, the recommendation, based on the predetermined guideline 36, is a surgery referral, as shown at end point 410 (i.e., the size of the lesion or nodule is interpreted as data that would be in the patient’s health profile). (Therefore, the system makes a follow-up recommendation for an incidental finding based on data from the patient’s profile and relevant patient information, by automatically selecting a recommendation for a surgery referral based on the size of the lesion or nodule of the patient.)  Paragraph [0006] teaches that these features are beneficial for developing best practice image recommendation guidelines which increases image report consistency, accuracy, and reliability.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for medical imaging analysis at the time of the effective filing date of the claimed invention to modify the method and system taught by Csurka to incorporate steps and features directed to: identifying clinical events related to incidental findings; (ii) clustering the relevant clinical concepts in a report; and (iii) making follow-up recommendations comprising follow-up imaging, as taught by Alkasab, in order to develop best practice image recommendation guidelines which increases image report consistency, accuracy, and reliability. See Alkasab, paragraph [0006]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems and methods for medical imaging analysis for automatically identifying incidental findings, Zuehlsdorff teaches a system and method, wherein:
			- the incidental finding is an imaging observation tangential to the primary goal for performing an imaging exam (as described in claims 1 and 14) (Zuehlsdorff, paragraph [0012]; Paragraph [0012] teaches an incidental finding comprises a detected unrelated and unexpected and previously unknown pathology within the scope of a specific imaging study (i.e., the image findings may be “incidental findings”, and are not the primary reason for performing an imaging exam, because their detection was unexpected and was previously unknown pathology within the scope of the specific imaging study).); and
			- determining, by the processor, whether to define a current imaging finding from a current imaging exam as an incidental finding (as described in claims 1 and 14) (Zuehlsdorff, paragraph [0033]; Paragraph [0033] teaches that the image data processor automatically processes supplementary images of the second anatomical portion by sorting supplementary images into groups to identify and classify incidental findings comprising a potential tumor and other abnormalities (i.e., the system is able to determine that a finding is an incidental finding).); and
			- displaying additional data including incidental findings (similar to the limitation described in claims 1 and 14) (Zuehlsdorff, paragraphs [0027] and [0028]; Paragraph [0028] teaches that feature detection CAD software is integrated in imaging system 10 so that potential pathology is identified dynamically on the fly and a user is notified during an imaging session of incidental clinical findings (i.e., displaying additional data including incidental findings).  This allows a user to optimize an imaging protocol if necessary in order to further investigate findings from previous supplementary image acquisitions.  The system advantageously concurrently interleaves two types of imaging in acquiring diagnostic images that are relevant for a requested imaging scan ("study") and relevant to identify coincidental findings ("add on" findings) (i.e., identifying and displaying additional data including incidental findings).  Paragraph [0027] teaches that these features are beneficial for automatically identifying potential pathology that inexperienced or non-specialists are unable to detect.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for medical imaging analysis for automatically identifying incidental findings at the time of the effective filing date of the claimed invention to further modify the method and system taught by Csurka, as modified in view of Alkasab, to incorporate steps and features directed to: (i) automatically detecting incidental findings; and (ii) determining whether to classifying a finding as an incidental finding, as taught by Zuehlsdorff, in order to automatically identify potential pathology that inexperienced or non-specialists are unable to detect. See Zuehlsdorff, paragraph [0027]; see also MPEP § 2143 G.
		- Still further, in analogous art of systems and methods for processing and displaying medical image data, DiMaio teaches a system and method, comprising:
			- overlaying a dashboard on an image from the current imaging exam, the dashboard including one or more fields selectable by a user to display additional data (as described in claims 1 and 14) (DiMaio, paragraphs [0089], [0119], and [0146]; Paragraph [0119] teaches that the image fusion block 1414 fuses the ultrasound images with the 3D endoscopic images that are then coupled into the overlay block 1418.  The overlay block 1418 selectively overlays the graphical user interface and the medical image volume onto the fused ultrasound and endoscopic images (i.e., overlaying a dashboard on an image from the current imaging exam).  Paragraph [0146] teaches that the graphical user interface may be overlaid onto images of the surgical site (i.e., overlaying a dashboard on an image from the current imaging exam).  An icon may provide information, open a menu system to provide additional control or functionality, and be context specific depending on what surgical instrument 2104 is being used.  For example, graphical tool icons 2204 and 2206 indicate a masters-as-mice mode and a graphical user interface (GUI) mode has been entered for the master input devices.  Furthermore, the graphical tool icons 2204 and 2206 adjacent their respective instrument may be selected to provide additional information (i.e., the dashboard includes one or more fields selectable by a user to display additional information) or further control and/or functionality depending upon the type of surgical instrument.  Paragraph [0089] teaches that these features are useful for helping a surgeon to quickly spot lesions in an anatomic structure.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for processing and displaying medical image data at the time of the effective filing date of the claimed invention to further modify the method and system taught by Csurka, as modified in view of: Alkasab and Zuehlsdorff, to incorporate a step and feature directed to overlaying an interface on relevant image data, as taught by DiMaio, in order to help a surgeon to quickly spot lesions in an anatomic structure. See DiMaio, paragraph [0089]; see also MPEP § 2143 G.
		Yet, still further, in analogous art of medical systems and methods, Radhakrishnan teaches a method and system, comprising:
			- overlaying a dashboard on an image, the dashboard displaying additional data including patient clinical information, findings, clinical guidelines, and follow-up recommendations (similar to the limitation described in claims 1 and 14) (Radhakrishnan, paragraphs [0030], [0031], [0032], [0054], [0055], and [0062], and FIG. 2; Paragraph [0030] teaches a patient dashboard such as patient dashboard 270 shown in Figure 2.  Paragraph [0031] teaches that presentation of information may include displaying desired medical data (i.e., displaying patient clinical information) or displaying recommendations with visual (or auditory, etc.) indicators of the importance of the data or the severity of a patient’s condition.  Paragraph [0032] teaches that the patient dashboard interface may be provided to any desired device, such as a bedside display (e.g., a television, a computer monitor, a projected image (i.e., the dashboard may be presented to a medical provider and overlaid on an image during a current imaging exam), other desired display devices, etc.), a device of the medical care provider (e.g., a smartphone, a tablet, a wearable computer with an optical head-mounted display, etc.), a display in a monitoring station in another location (e.g., a monitoring room in a hospital, etc.), etc.  Paragraph [0054] teaches that a typical patient care setting will have sets of guidelines (e.g., evidence based guidelines, hospital guidelines, etc.) (i.e., clinical guidelines) that medical care providers are encouraged to follow when treating a patient.  A facility, such as a hospital, may typically have hundreds or thousands of guidelines that medical care providers are supposed to follow.  The patient dashboard system uses the collected data to filter the guidelines, so that only the relevant guidelines are analyzed.  In the example above (where the patient was determined to be a trauma victim), the patient dashboard system can filter through the thousands of guidelines, and only use the guidelines relevant to trauma victims (i.e., selecting the appropriate clinical guidelines).  Paragraph [0055] teaches that in settings where medical care providers have guidelines to guide them in the treatment of a patient, the system can select a subset of the guidelines (i.e., the most relevant guidelines) (i.e., displaying and selecting additional data including clinical guidelines), based on the patient type (step 6116).  For example, paragraph [0055] further teaches that if a medical parameter was measured to be out of a predetermined range, one or more guidelines relating to that finding can also be selected (i.e., the dashboard displays findings).   Paragraph [0062] teaches that the exemplary patient dashboard shown in FIG. 7 also shows recommendations automatically generated based on collected and filtered data. In the example shown (in the right-hand column) the dashboard recommends the user to “consult neurosurgery” and “consider ICP” (i.e., examples of the dashboard displaying follow-up recommendations).  The patient dashboard may be configured to provide any desired recommendation, as one skilled in the art would understand.  For example, recommendations can be generated relating to recommended medical procedures, recommended drugs, recommended tests, recommended triage, etc. (i.e., examples of follow-up recommendations).  Paragraph [0030] teaches that these features are beneficial for presenting patient data in a meaningful manner that is effective in improving patient outcomes.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the method and system taught by Csurka, as modified in view of: Alkasab; Zuehlsdorff; and DiMaio, to incorporate a step and feature directed to overlaying a dashboard on a projected image, where the dashboard may include displaying additional data, including patient medical data, findings, clinical guidelines, and follow-up recommendations, as taught by Radhakrishnan, in order to present patient data in a meaningful manner that is effective in improving patient outcomes. See Radhakrishnan, paragraph [0030]; see also MPEP § 2143 G.
Further, it also would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the method and system with the overlaid dashboard that displays additional data taught by Csurka, as modified in view of: Alkasab; Zuehlsdorff; and DiMaio, to incorporate a step and feature directed to overlaying a dashboard on a projected image, where the dashboard displays additional data, including patient medical data, findings, clinical guidelines, and follow-up recommendations, as taught by Radhakrishnan, in order to achieve the claimed invention, in the system and method for summarization of medical data taught in Csurka.  As described in Radhakrishnan, the displaying such information in a dashboard enhances medical systems and methods by presenting patient data in a meaningful manner that is effective in improving patient outcomes (see Radhakrishnan, paragraph [0030]); and has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations.  One of ordinary skill in the art of medical systems and methods would have been capable of applying this known method of enhancement in the same way to the medical data summarization system and method taught in Csurka, as modified in view of: Alkasab; Zuehlsdorff; and DiMaio, in order to “display patient clinical information, findings, clinical guidelines, and follow-up recommendations”; and the results would have been predictable to one of ordinary skill in the art. See MPEP § 2143 C.  While Radhakrishnan does not explicitly teach that the findings that are displayed are “incidental findings”, Zuehlsdorff explicitly teaches that the findings that are identified and displayed are incidental findings. See Zuehlsdorff, paragraph [0028].
		- Yet, still further, in analogous art of medical systems and methods, Booth teaches a method and system, wherein:
			- the relevant patient clinical information includes at least patient life expectancy and co-morbidities in the patient (as described in claim 1); and the relevant patient clinical information including at least co-morbidities in the patient (as described in claim 14) (Booth, paragraphs [0035], [0036], and [0071]; Paragraph [0071] teaches that FIGS. 2A and 2C displays patient-state information 208a, which includes disease history, clinical attributes, financial attributes, and any other relevant information (i.e., relevant patient clinical information).  The other relevant patient-state information may include, but is not limited to, a life expectancy of the patient (i.e., the relevant patient clinical information includes patient life expectancy) and important comorbidities (i.e., the relevant patient clinical information includes co-morbidities in the patient).  Paragraphs [0035] and [0036] teach that the patient-state information is used to report recommendations and adjustments to the patient’s treatment (i.e., making follow-up recommendations).  Therefore, one of ordinary skill in the art of medical systems and methods would recognize that the combination of prior art references, including Booth, teaches using patient-state information, including patient life expectancy and co-morbidities for recommending follow-up treatment for a patient.  Paragraph [0071] teaches that this information is beneficial for determining the personalized treatment therapy that is prescribed to a patient.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the method and system taught by Csurka, as modified in view of: Alkasab; Zuehlsdorff; Radhakrishnan; and DiMaio, to incorporate a step and feature directed compiling relevant patient information including a patient’s life expectancy and comorbidities, as taught by Booth, in order to determine and dictate the personalized treatment therapy that is prescribed to a patient. See Booth, paragraph [0071]; see also MPEP § 2143 G.

	Regarding claims 3 and 16,
		- The combination of Csurka, as modified in view of: Alkasab; Zuehlsdorff; Radhakrishnan; DiMaio; and Booth, teaches the limitations of: claim 1 (which claim 3 depends on); and claim 14 (which claim 16 depends on), as described above.
		- Csurka further teaches a method and system, wherein:
			- the relevant clinical events comprise at least one of: an updated patient clinical history, new imaging exam reports, a new drug prescription, and new pathology results (as described in claims 3 and 16) (Csurka, paragraph [0086]; Paragraph [0086] teaches that records may be medical reports, treatments, prescriptions, etc. (i.e., imaging exam reports and drug prescriptions).).
The motivations and rationales to modify the method and system taught by Csurka, in view of: Alkasab; Zuehlsdorff; Radhakrishnan; DiMaio; and Booth, described in the analysis of the obviousness rejection of claims 1 and 14 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claims 4 and 17,
		- The combination of Csurka, as modified in view of: Alkasab; Zuehlsdorff; Radhakrishnan; DiMaio; and Booth, teaches the limitations of: claim 1 (which claim 4 depends on); and claim 14 (which claim 17 depends on), as described above.
		- Alkasab further teaches a method and system, wherein:
			- the clinical guideline for the incidental finding lists rules governing potential follow-up recommendations for the incidental finding based on factors comprising at least one of: patient risk level for the incidental finding, patient risk factors increasing a risk of the incidental finding, size of the incidental finding, physical properties of the incidental finding, and type of imaging exam for the current imaging finding (as described in claims 4 and 17) (Alkasab, paragraph [0024]; Paragraph [0024] teaches if the size of the lesion or nodule, for example, is > 4 centimeters at decision block 406 (i.e., the guidelines for determining incidental findings factors include the size of the incidental finding), the recommendation, based on the predetermined guideline 36, is a surgery referral, as shown at end point 410.).
The motivations and rationales to modify the method and system taught by Csurka, in view of: Alkasab; Zuehlsdorff; Radhakrishnan; DiMaio; and Booth, described in the analysis of the obviousness rejection of claims 1 and 14 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Csurka et al. (Pub. No. US 2014/0350961); as modified in view of: Alkasab (Pub. No. WO 2015/031296); Zuehlsdorff et al. (Pub. No. US 2013/0021030); DiMaio et al. (Pub. No. US 2009/0036902); Radhakrishnan et al. (Pub. No. US 2016/0026762); and Booth et al. (Pub. No. US 2017/0053101), as applied to claims 1 and 14 above, and further in view of:
- Gedeon et al. (Pub. No. US 2010/0179829).

	Regarding claims 2 and 15,
		- The combination of Csurka, as modified in view of: Alkasab; Zuehlsdorff; Radhakrishnan; DiMaio; and Booth, teaches the limitations of: claim 1 (which claim 2 depends on); and claim 14 (which claim 15 depends on), as described above.
		- Courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04 VI(B).  In the present case, Examiner notes that the steps of: parsing out clinical concepts from additional identified events (as described in claims 2 and 15); clustering the clinical concepts in the additional identified clinical events according to the clinical guideline for the incidental finding (as described in claims 2 and 15); and updating the longitudinal health patient profile by storing the clustered clinical concepts for the additional identified clinical events (as described in claims 2 and 15) are identical to the claim limitations recited in independent claims 1 and 14 except that the information that is parsed, clustered, and stored is additional, identified clinical events instead of the initial, identified clinical events recited in claims 1 and 14.  While the combination of Csurka, as modified in view of: Alkasab; Zuehlsdorff; DiMaio; and Booth, does not explicitly teach these steps for additional identified clinical events (emphasis added), the aforementioned references teach parsing, clustering, and storing initial, identified clinical concepts.  There are no conceivable reasons why the parsing, clustering, and storing steps would produce any new and unexpected results for the additional clinical events (recited in claims 2 and 15) versus initial clinical events (recited in claims 1 and 14).  Therefore, these steps are seen as a mere duplication of parts which have no patentable significance, and the combination of Csurka, as modified in view of: Alkasab; Zuehlsdorff; Radhakrishnan; DiMaio; and Booth, is interpreted as teaching these steps and features except for having a record that is updated with additional identified clinical events. See MPEP § 2144.04 VI(B) (for discussion on mere duplication of parts).
		- The combination of Csurka, as modified in view of: Alkasab; Zuehlsdorff; Radhakrishnan; DiMaio; and Booth, does not explicitly teach a method, comprising:
			- updating the longitudinal health profile patient profile by: inputting additional identified clinical events relevant to the incidental finding (as described in claims 2 and 15).
		- However, in analogous art of medical systems and methods for tracking medical events and communicating medical records, Gedeon teaches a system and method, comprising:
			- updating the longitudinal health profile patient profile by: inputting additional identified clinical events relevant to the incidental finding (as described in claims 2 and 15) (Gedeon, paragraphs [0054] and [0070]; Paragraph [0070] teaches that clinicians update the patient’s EHR as symptoms are presented, diagnoses are made, and drugs or other care is provided, among other recorded events (i.e., updating the patient’s profile by inputting additional identified clinical events which are relevant to the patient’s condition or an incidental finding).  Further, paragraph [0070] teaches that the system monitors and analyzes one or more data entries to the patient’s EHR as the record is updated (i.e., updating the patient’s profile with additional clinical events).  At block 802, an adverse event is detected by the system either automatically or manually where the monitoring and analysis, or a clinician, indicate the occurrence of an adverse event (i.e., a clinical event that is relevant to the patient’s condition or an incidental finding).  Paragraph [0054] teaches that this feature is beneficial, because it may expedite and increase the efficiency compiling data from one or more reports.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for tracking medical events and communicating medical records at the time of effective filing date of the claimed invention to further modify the method and system taught by Csurka, as modified in view of: Alkasab; Zuehlsdorff; Radhakrishnan; DiMaio; and Booth, to incorporate a step and feature directed to updating the patient’s profile by inputting additional identified clinical events which are relevant to the patient’s condition, as taught by Gedeon, in order to expedite and increase the efficiency compiling data from one or more reports. See Gedeon, paragraph [0054]; see also MPEP § 2143 G.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Csurka et al. (Pub. No. US 2014/0350961); as modified in view of: Alkasab (Pub. No. WO 2015/031296); Zuehlsdorff et al. (Pub. No. US 2013/0021030); DiMaio et al. (Pub. No. US 2009/0036902); Radhakrishnan et al. (Pub. No. US 2016/0026762); and Booth et al. (Pub. No. US 2017/0053101), as applied to claim 1 above, and further in view of:
- Johannes et al. (Pub. No. US 2010/0023342).

	Regarding claim 8,
		- The combination of Csurka, as modified in view of: Alkasab; Zuehlsdorff; Radhakrishnan; DiMaio; and Booth, teaches the limitations of claim 1 (which claim 8 depends on), as described above.
		- DiMaio teaches a method, comprising:
			- using the dashboard overlaid on the medical image (DiMaio, paragraph [0146]; Paragraph [0146] teaches that the graphical user interface may be overlaid onto images of the surgical site (i.e., overlaying a dashboard on an image from the current imaging exam).  An icon may provide information, open a menu system to provide additional control or functionality, and be context specific depending on what surgical instrument 2104 is being used.  For example, graphical tool icons 2204 and 2206 indicate a masters-as-mice mode and a graphical user interface (GUI) mode has been entered for the master input devices.  Furthermore, the graphical tool icons 2204 and 2206 adjacent their respective instrument may be selected to provide additional information (i.e., the dashboard includes one or more fields selectable by a user to display additional information) or further control and/or functionality depending upon the type of surgical instrument (i.e., using the dashboard overlaid on relevant, medical image data).).
		- The combination of Csurka, as modified in view of: Alkasab; Zuehlsdorff; Radhakrishnan; DiMaio; and Booth, does not explicitly teach a method, wherein:
			- the determining whether to define a current imaging finding as an incidental finding further comprises computing a likelihood the current imaging finding is the incidental finding.
		- However, in analogous art of medical systems and methods for indicating the severity of medical findings, Johannes teaches a system and method, wherein:
			- the determining whether to define a current imaging finding as an incidental finding further comprises computing a likelihood the current imaging finding is the incidental finding (Johannes, paragraphs [0009], [0029], and [0039]; Paragraph [0029] teaches that the method for identifying abnormal lab values includes indicating the severity of complications (i.e., determining whether a finding is incidental or not).  Paragraph [0029] further teaches that this indication can be determined by calculating the likelihood of lab-related complications arising with certain lab results.  Paragraph [0039] teaches that the system includes various modules, which can include hardware and software components, such as on-line mass storage of operating software and short term storage of data (i.e., in-workflow tools), off-line long-term storage of data (i.e., offline processing tools).  Paragraph [0009] teaches that this feature is beneficial, because it helps to improve healthcare quality by decreasing medical complications and increasing patient satisfaction.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for indicating the severity of medical findings at the time of the effective filing date of the claimed invention to further modify the method and system taught by Csurka, as modified in view of: Alkasab; Zuehlsdorff; Radhakrishnan; DiMaio; and Booth, to incorporate a step and feature directed to determining the likelihood of a medical result when determining the severity of the medical result, as taught by Johannes, in order to help improve healthcare quality. See Johannes, paragraph [0009]; see also MPEP § 2143 G.

	Regarding claim 9,
		- The combination of Csurka, as modified in view of: Alkasab; Zuehlsdorff; Radhakrishnan; DiMaio; Booth; and Johannes, teaches the limitations of claim 8 (which claim 9 depends on), as described above.
		- Johannes further teaches a method, wherein:
			- the determining whether to define the current imaging finding as an incidental finding further comprises: applying the longitudinal health patient profile with the clinical guideline for the incidental finding and the relevant patient clinical information (Johannes, paragraph [0066]; Paragraph [0066] teaches that results from these data can be used retrospectively to identify complications that arose during a patient’s stay at a care facility for treatment of the patient, and these data can be used to analyze the progression of a patient during the patient’s stay at the care facility for incorporation into subsequent benchmarking, or similar, considerations (i.e., reviewing and analyzing the data in the patient record that is related to the lab data is interpreted as being the equivalent of the broadest reasonable interpretation of “applying the health profile and relevant patient clinical information”, as described in the claimed invention.).).
	The motivations and rationales to modify the method and system taught by Csurka, in view of: Alkasab; Zuehlsdorff; Radhakrishnan; DiMaio; Booth; and Johannes, described in the analysis of the obviousness rejections of claims 1, 8, and 14 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Csurka et al. (Pub. No. US 2014/0350961); as modified in view of: Alkasab (Pub. No. WO 2015/031296); Zuehlsdorff et al. (Pub. No. US 2013/0021030); DiMaio et al. (Pub. No. US 2009/0036902); Radhakrishnan et al. (Pub. No. US 2016/0026762); and Booth et al. (Pub. No. US 2017/0053101), as applied to claim 1 above, and further in view of:
- Hayter, II (Pub. No. US 2015/0025909).

	Regarding claim 21,
		- The combination of Csurka, as modified in view of: Alkasab; Zuehlsdorff; Radhakrishnan; DiMaio; and Booth, teaches the limitations of claim 1 (which claim 21 depends on), as described above.
		- The combination of Csurka, as modified in view of: Alkasab; Zuehlsdorff; Radhakrishnan; DiMaio; and Booth, does not explicitly teach a method, wherein:
			- the primary goal for performing the imaging exam comprises assessing lung disease and the incidental finding comprises an incidental lung nodule.
		- However, in analogous art of systems and methods for medical systems and methods for reading and analyzing radiology reports, Hayter, II further teaches a method, wherein:
			- the primary goal for performing the imaging exam comprises assessing lung disease and the incidental finding comprises an incidental lung nodule (Hayter, II, paragraphs [0143] and [0299]; Paragraph [0299] teaches that results can be compared to any follow-up examinations corresponding to the same patient over a given time frame where the call-back rate can be calculated.  As an example, paragraph [0299] further teaches using Stages 1-3 the terms pneumothorax, lung biopsy, and thoracentesis can be identified and positivity rates calculated.  One of ordinary skill in the art of medical systems and methods for reading and analyzing radiology reports would recognize that reports with lung biopsies are used to assess lung disease, because the plain and ordinary meaning of a biopsy is an examination of tissue to from a living body to discover the presence, cause, or extent of a disease.  Therefore, a lung biopsy is an examination of tissue from the lung to discover the presence, cause, or extent of a lung disease.  Paragraph [0143] teaches a decoding table 367, or a similar decoding table, can be redefined, verified, and validated for different diagnoses and/or findings given the proper antecedent (or subsequent) decoding steps as required to provide the necessary diagnostic category (classification) or relevance (as examples, size or measurement of a lung nodule or displacement of a bone fracture) (i.e., the incidental finding may comprise the size or measurement of a lung nodule).  The size or measurement of the lung nodule described in Hayter, II is interpreted to be the equivalent of an incidental lung nodule. Paragraph [0143] teaches that this feature is beneficial for identifying if an examination is positive for an aneurysm.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for medical systems and methods for reading and analyzing radiology reports at the time of the effective filing date of the claimed invention to further modify the method and system taught by Csurka, as modified in view of: Alkasab; Zuehlsdorff; Radhakrishnan; DiMaio; and Booth, to incorporate a step and feature directed to performing imaging exams to assess lung disease and lung nodules, as taught by Hayter, II, in order to identify if an examination is positive for an aneurysm. See Hayter, II, paragraph [0143]; see also MPEP § 2143 G.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450

/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686